961 A.2d 423 (2008)
289 Conn. 959
STATE of Connecticut
v.
JAMAR D.
No. 18277.
Supreme Court of Connecticut.
Decided December 11, 2008.
Sandra Crowell, assistant public defender, in support of the petition.
Denise B. Smoker, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court (AC 29474) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the defendant's appeal for lack of a final judgment?"
NORCOTT, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18277.